Title: To James Madison from Gabriel Christie, 30 September 1802
From: Christie, Gabriel
To: Madison, James


Letter not found. 30 September 1802. Mentioned in Daniel Brent to Christie, 1 Oct. 1802 (DNA: RG 59, DL, vol. 14), as an inquiry about the appointment of Christie’s son to consular office. Brent replied that “your son has not been appointed to the place in question, and … that place is still vacant.” Brent also acknowledged the receipt “several days ago” of dispatches from Rufus King carried by Christie.
